DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 
Election/Restrictions
Currently submitted claim 1 recites “said full-body safety harness comprising at least shoulder straps, chest straps, a waist strap, and leg straps”; the recitation of the “chest straps” and “leg straps” draws some confusion since the only embodiments that even discuss legs at all [no leg straps] are non-elected embodiments/species 2 and 6.  Also, the elected embodiment/species 1 doesn’t appear to have a chest strap.  The examiner below reflects this confusion with drawing objections, and in some manner with the 112a rejection below.  It seems that correcting those issues may address the confusion with the elected embodiment/species 1, however, if it is not addressed there may be an issue with a non-compliant amendment in the future.  As far now, this appears to be a bona-fide attempt to stay directed to embodiment/species 1 and will be examined below as such; but, the claims need correction so that no notice of non-compliance is being sent now, but could result in one in the future if the outstanding issues [claims possibly directed to non-elected embodiment/species 1] are not corrected/clarified.

Drawings
1) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chest straps” [see claim 1 for example] must be shown or the feature(s) canceled from the claim(s).  Note that there are no chest straps in the figures of the elected embodiment, and even further no reference character referring to a chest strap discussed in the specification to any embodiment disclosed.  No new matter should be entered.
2) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “leg straps” [see claim for example] must be shown or the feature(s) canceled from the claim(s).  First of all, there are no reference characters discussed in the specification that refer to the leg straps shown in the drawings.  Additionally, the leg straps of the elected embodiment appear to be [or at least could be because of the broad description] the same strap as the shoulder strap 102 and/or 103.   No new matter should be entered.  *Note the only time legs are discussed relative to the harness is for non-elected embodiments/species 2 and 6 in a dissimilar manner from now newly claimed.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7, 9-14, 17, 21 and 23 are objected to because of the following informalities:  
Claim 1 recites “A full-body safety harness”, then in line 5 “the harness” and later in claim 2 line 3-4 “the full-body safety harness” as well as in the rest of the dependent claims; attention is brought to that if applicant wishes to refer back to the full-body safety harness as “the harness” that would be fine, except that going back to referring to it as “the full-body safety harness” would not be proper. Referring to the same limitation with consistent nomenclature is required throughout the claims. 
Claim 1 recites “a waist strap” in line 2 and again “a waist strap” in line 4; examiner recommends referring back to “the waist strap”. The same issue applies to claim 23.
Claim 23 an article such as “the” appears to be missing to precede “leg straps”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-14, 17, 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “said full-body safety harness comprising at least shoulder straps, chest straps, a waist strap, and leg straps”; this recitation constitutes new matter in light of the elected embodiment since it fails to show chest straps and additionally introduces additional “leg straps” structures considering the original disclosure does not necessarily disclose addition/separate leg straps as this this new claim limitation would require, for example, the applicant may have only possessed the subject matter for a shoulder strap comprising a leg portion [this is just an example - since the original disclosure is broad, no new matter may be entered]; the elected embodiment of fig. 1, does not appear to have chest straps or original support for additional leg straps [as in addition to the shoulder straps as oppose to part of them]. Note that there is also no mention throughout the specification for any leg straps and a single chest strap is mentioned in the “Background of the invention” and not referred to with a numeral throughout the rest of the specification.
Dependent claims are rejected since they depend from a rejected claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “such that one shoulder strap extends from a right shoulder of the user to a left hip of the user, and so that another shoulder strap extends from a left shoulder of the user to a right hip of the user”; indefiniteness arises because the above recitation appears to be positively reciting and requiring “a right shoulder of the user”, “a left hip of the user”, “a left shoulder of the user”, “a right hip of the user”, and consequently “the user”; applicant is reminded that living organisms cannot be positively recited/claimed.
Claim 5 is rejection since it depends from claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-14, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hall, US (6405728) in view of Wolner, US (2005/0067221).
	In regards to claim 1 Van Hall discloses:
A full-body safety harness (as seen in fig. 5 for example), said full-body safety harness comprising at least shoulder straps (see annotated drawings below), chest straps (20; see annotated drawings below) and a waist strap (9; see annotated drawings below) being configured to arrest a user during a fall event (note that this is extremely broad, for example, a user could be falling in water and this harness would be inherently configured to arrest such a fall/descent under water if an anchor line were attached to 26 or wrapped around 20 as some non-limiting examples), the full-body safety harness further comprising a rigid weight distribution assembly (at but not limited to 22 for example) configured to be loaded in compression to transfer a load to a waist strap of the harness (if force was directed downward from 24 onto 22, such a force would inherently be configured to transfer to the waist strap as claimed).
Note that the specification explains that “portion 22 also formed of rigid plastics material”.

    PNG
    media_image1.png
    696
    613
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    625
    496
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    590
    501
    media_image3.png
    Greyscale

In regards to claim 1 Van Hall does not disclose leg straps.
Wolner teaches full-body safety harness (figs. 2), said full-body safety harness comprising leg straps (125b and 126b; fig. 2).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the leg straps taught by Wolner onto the full-body safety harness of Van Hall for their predictable function of providing better fitting of the harness around the user which would make it less likely for the harness to be stripped off and subsequently enhance overall safety.
In regards to claim 2 Van Hall discloses the weight distribution assembly comprises a support member including a bend (such as at 2 or 22), the support member configured to be loaded in compression to transfer the load to the waist strap of the harness (it can perform this function as claimed).  
In regards to claim 3 Van Hall discloses the weight distribution assembly comprises a support member (such as 30) pivotably connected to a connector (2/22) adapted to [intended use] receive the waist strap (as depicted in Fig. 5), to [intended use] transfer the load from the support member to the connector (as seen in fig. 5).  
In regards to claim 6 Van Hall discloses the weight distribution assembly includes a hip pad (formed by 2 and 7 as seen in fig. 5) through which the waist strap is routed (as seen in fig. 5).  
In regards to claim 7 Van Hall discloses the weight distribution assembly includes a support assembly (at 22 which extends upward from the hip pad 2/7) being operatively connected to (when interpreted with the broadest reasonable interpretation, a first element is "operatively connected to" a second element by way of one or more elements in between) the hip pad in a center position on the hip pad (as seen in fig. 5 for example).  
In regards to claim 9 Van Hall discloses the weight distribution assembly includes a dorsal pad assembly (at 23/30 for example) and a support assembly (such as at 22) pivotally connected to at least one of the hip pad and the dorsal pad assembly (22 is pivotally connected to 30 via 24 for example).  
In regards to claim 10 Van Hall discloses the support assembly is configured and arranged to pivot in a first direction relative to the dorsal pad assembly and to pivot in a second direction relative to the hip pad (clockwise and counter-clockwise).  Note that each one is able to move in these directions relative to the other -- see fig. 5 with respect to pivot point 24 for example.
In regards to claim 11 Van Hall discloses the weight distribution assembly includes a support assembly (such as 22/30 for example) comprising a support member (at 30) and an adjustable member (at 22) configured and arranged to move along the support member to adjust a length of the support assembly.  
In regards to claim 12 Van Hall discloses the support member includes a spring biased button (at 24 which is a button configured to have a spring 27 biased thereon -- note that a tv remote does not comprise a tv, therefore a spring biased button does not need to comprise/include the spring itself as claimed) and the adjustable member includes a plurality of apertures (each 26), the button being configured and arranged to extend through a desired one of the plurality of apertures to adjust the length of the support assembly (it can perform this function as claimed).  
In regards to claim 13 Van Hall discloses the weight distribution assembly comprises a material selected from the group consisting of a metal, a composite, a plastic, and a carbon fiber.   The specification discusses it at least being made of plastic - therefore the limitation is taught.
In regards to claim 14 Van Hall discloses at least one pivot assembly (at 24) interconnecting the support assembly and at least one of the dorsal pad assembly and the at least one of the waist strap and the hip pad (as claimed it meets this broad limitation by connecting the support assembly and the dorsal pad assembly -- emphasis on the ‘at least one of’ phraseology broadening the scope).  
In regards to claim 17 Van Hall discloses the weight distribution assembly comprises a support assembly that comprises a single component support member(2 and/or 22) , the single component support member being operatively connected (when interpreted with the broadest reasonable interpretation, a first element is "operatively connected to" a second element by way of one or more elements in between) to at least one of a waist belt and a hip pad proximate a middle rear portion of the at least one of the waist belt and the hip pad (as seen in fig. 5).  
In regards to claim 23 Van Hall and Wolner teaches the shoulder straps, chest straps, a waist strap (of Van Hall described as webbing; Col 4: LL 24-25 and Col 5: LL 1-5; see highlighted excerpt below), and leg straps (125b and 126b; Wolner; as shown in fig. 2) are made of flexible webbing.

    PNG
    media_image4.png
    105
    603
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    153
    721
    media_image5.png
    Greyscale

Claims 4 and 5 are rejected under 35 U.S.C. 103 as obvious over Van Hall and Wolner as applied to claim 1 above, in further view of Casebolt et al. (US 20050082114).
In regards to claim 4 Van Hall discloses the weight distribution assembly includes a dorsal pad assembly (at 21/30).
In regards to claim 4 Van Hall and Wolner do not teach interconnecting the shoulder straps proximate the dorsal D-ring and the shoulder straps cross over each other at the dorsal pad assembly.
Casebolt teaches a dorsal D-ring (shown in fig. 12; and annotated below) and includes a dorsal pad assembly (705) interconnecting the shoulder straps proximate the dorsal D-ring (as seen in fig. 22 or 44 for example), and wherein the shoulder straps cross over each other at the dorsal pad assembly (as shown with straps 725a, b and 726a, b; fig. 12; Casebolt). 

    PNG
    media_image6.png
    730
    540
    media_image6.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide Van Hall with the structure taught via the D-ring interconnecting shoulder straps of Casebolt in order to provide an anchor point for a diver line and/or provide a multi-use harness for in and out of water which includes a line anchor or the like.  Note that the slots for the harness could be provided in the dorsal pad of Van Hall or alternatively a pad could be attached thereto. The modification of the harness of Van Hall with Casebolt subsequently teaches one shoulder strap extends from a right shoulder of the user to a left hip of the user, and so that another shoulder strap extends from a left shoulder of the user to a right hip of the user.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In regards to claim 5 Van Hall and Casebolt teaches the weight distribution assembly includes a support assembly (at 2/22 for example) and the dorsal pad assembly includes the dorsal D-ring (via the modification as applied above), the support assembly being operatively connected to the dorsal pad assembly in at least one of an upper position above the dorsal D-ring and a lower position below the dorsal D-ring (the modification inevitably teaches this).  
Claim 21 is rejected under 35 U.S.C. 103 as obvious over Van Hall and Wolner and further in view of Casebolt, US (2009/0078505) (referred to hereinafter as ref ‘505 not to be confused with Casebolt reference above). 
In regards to claim 21 Van Hall discloses safety lines (71; figure 19) and anchor clips (72) for anchoring/securing a user/wearer of the harness against falls, 
In regards to claim 21 Van Hall and Wolner do not teach an SRL connected to a dorsal D-ring of the full-body safety harness. 
Casebolt ref ‘505 teaches a personal self-retracting lifeline (SRL) (as disclosed in paragraph [0036]; see highlighted excerpt below) that is connected to a dorsal D-ring (201a; also, as described in highlight below) of the full-body safety harness (201). 

    PNG
    media_image7.png
    159
    572
    media_image7.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the safety harness of Van Hall with an SLR connected to a D-Ring, as taught by ‘505 so as to provide additional safety to the user in situations where the work is being done on structure above water bodies such as oil rigs as non-limiting example, where the fall of a worker can result in him/her being immersed in water or where work is being performed in a lifesaving situation where the worker is above a smoked filled area such as fire fighters as motivated by Van Hall (Col 4; LL7-11; excerpt below).

    PNG
    media_image8.png
    129
    602
    media_image8.png
    Greyscale


Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive because:
Applicant argues “an artisan in the field of harness design would consider the term full-body safety harness (as well as the additional stipulation that the full-body safety harness must be configured to arrest a user during a fall event) to have a specific meaning. In particular, the artisan would understand that the term full-body safety harness (along with the express requirement that the full-body safety harness must be configured to arrest a user during a fall event) denotes a product that is subject to specific OSHA regulations and ANSI requirements. An artisan would thus understand that a full-body safety harness that is configured for fall protection, is distinguished from a harness of the type disclosed by Van Hall, that is configured to carry air tanks. In fact, the artisan would understand that it would be a breach of OSHA regulations (that is, a violation of U.S. Federal law) to use a harness of the type disclosed by Van Hall as a full-body safety harness for fall protection in a workplace”;  examiner respectfully disagrees and presents that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114 [R-1]). Moreover, the claim recites “said full-body safety harness …  being configured to arrest a user during a fall event”; in other words, there are no limitations or claimed features that distinguishes the safety harness from the safety harness of the prior art. Examiner also disagrees with applicant’s position that “the term full-body safety harness (along with the express requirement that the full-body safety harness must be configured to arrest a user during a fall event) denotes a product that is subject to specific OSHA regulations and ANSI requirements”; since firstly, the above assumption/interpretation cannot simply be assigned to the terms recited in claim 1, applicant is reminded that the words of a claim must be given their “plain meaning” in light of the specification (See MPEP 2111.01 [R-5]). Secondly, no OSHA regulations and ANSI requirements have been mentioned in the specification nor recited in the claims. 
Applicant argues “the harness of Van Hall cannot be considered to be a full-body safety harness as the term would be understood by an artisan in the field; and, Van Hall certainly cannot be considered to disclose a harness that includes all the structural features of claim 1 or that is configured to arrest a user fall”; examiner respectfully disagrees and re-asserts that reference Van Hall as modified by newly submitted teaching reference Wolner teaches the limitations of claim 1 as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634